 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDChicago Dining Room Employees, Cooks & Bartend-ers Union, Local 42 and Clubmen, Inc., d/b/aGaslight Club, Palmer House and PalmerHouse Company; Ambassador East Hotel; Am-bassador West Hotel; Arlington Park Hilton;Astor Tower Hotel; Bismarck Hotel; BlackstoneHotel; Conrad Hilton Hotel; Continental Plaza;Drake Hotel; Executive House; Holiday InnChicago-City Center; Holiday Inn Chicago-Downtown; Holiday Inn Chicago-Lake ShoreDrive; Holiday Inn Chicago-Mart Plaza; HyattRegency Chicago; Hyatt Regency O'Hare; Lin-colnwood Hyatt House; Midland Hotel; OakBrook Hyatt House; O'Hare Hilton; Pick-Con-gress Hotel; Playboy Towers; Ramada, TheO'Hare Inn; Ritz-Carlton Hotel; Rodeway Inn-Chicago; Radisson-Chicago Hotel; SheratonOak Brook Motor Hotel; Sheraton Plaza;Water Tower Hyatt House; Whitehall Hotel;Chicago Joint Executive Board, Hotel and Res-taurant Employees, and Bartenders Internation-al Union, AFL-CIO; Hotel, Motel, Club, Cafe-teria, Restaurant Employees and BartendersUnion, Local 450; Hotel-Motel Service Work-ers, Drug Store, Sports Events, Industrial Ca-tering and Miscellaneous Employees Union,Local 593, Parties to the Contract and GreaterChicago Hotel and Motel Association, Party inInterest. Case 13-CE-60March 21, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon charges filed by Clubmen, Inc., d/b/aGaslight Club, Palmer House, the Regional Direc-tor for Region 13 of the National Labor RelationsBoard, acting on behalf of the General Counsel ofthe Board, on November 21, 1978, issued a com-plaint alleging that Respondent Union, ChicagoDining Room Employees, Cooks & BartendersUnion, Local 42, violated Section 8(e) of the Na-tional Labor Relations Act, as amended. Respon-dent thereafter filed an answer to the complaintwherein it denied having committed any unfairlabor practices.On July 16, 1979, the General Counsel, theCharging Party and Respondent entered into a stip-ulation in which they agreed to certain facts rel-evant to this proceeding and also agreed to the in-troduction of other documents. They also joined infiling a motion to the Board to transfer these pro-ceedings directly to the Board. As part of themotion, the parties agreed to waive a hearingbefore an administrative law judge, the issuance ofan administrative law judge's decision, and the pre-sentation of any evidence other than that containedin the stipulation and the exhibits attached thereto.248 NLRB No. 83By order dated October 19, 1979, the Board ap-proved the stipulation and transferred the proceed-ing to the Board. Thereafter, the Charging Partyfiled a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the Charging Party's brief, andmakes the following findings:I. THE BUSINESS OF THE EMPLOYERThe Charging Party, Clubmen, Inc., d/b/a Gas-light Club, Palmer House, is an Illinois corporationand a wholly owned subsidiary of Gaslight Club,Inc. At all times material herein the ChargingParty has maintained an office and place of busi-ness at 17 East Monroe Street, Chicago, Illinois,where it is engaged in the operation of a restaurant,lounge, and key club. During the calendar year1978, a representative period, the Charging Party,in the course and conduct of the business operationdescribed above, had a gross volume of business inexcess of $500,000 and has purchased and receivedgoods and products valued in excess of $50,000 di-rectly from points located outside the State of Illi-nois.The parties stipulated and we find that theCharging Party is, and has been at all times materi-al herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.It. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that Respon-dent is a labor organization with the meaning ofSection 2(5) of the Act.1II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Relevant Stipulated FactsThe Palmer House Company (hereinafter re-ferred to as Palmer House) operates a multi-storycommercial hotel facility at 17 East Monroe Streetin Chicago, Illinois. From about 1955 to the pre-sent it has been a member of the Greater ChicagoHotel and Motel Association (hereinafter referredto as the Association). On behalf of its members,including Palmer House and the approximately 30other hotels named in the caption herein, the Asso-ciation negotiates collective-barganing agreementswith the Chicago Joint Executive Board, Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO (hereinafter referred to as JointBoard). In such negotiations, the Joint Board is the CHICAGO DINING ROOM EMPLOYEES605exclusive collective-bargaining agent for the Re-spondent Union and the two other labor organiza-tions who are Parties to the Contract named in thecaption.In April 1977, the Association and the JointBoard negotiated a collective-bargaining agreementthat is effective until March 31, 1981. That agree-ment contains the following provision:Section 4-Change of Identity(d) If a portion of any Employer's facility issold, leased, transferred or otherwise disposedof through contractual arrangement wheremembers of the bargaining unit are employedat the time of such sale, lease, transfer or con-tractual arrangement, such purchaser-lessee ortransferee shall as a condition precedent tosuch transaction execute this Agreement, pro-viding such purchaser-lessee or transferee em-ploys employees working in job classificationscovered by this Agreement.The Charging Party herein is not a member ofand is not affiliated in any manner with the Associ-ation, nor is it a party or a signatory to any collec-tive-bargaining agreement with Respondent. Re-spondent does not represent any employees of theCharging Party. The unit of employees covered bythe collective-bargaining agreement between theAssociation and the Joint Board includes only em-ployees of Palmer House and other members of theAssociation and does not include any employees ofthe Charging Party.At all times material herein, Palmer House hashad a lease agreement with the Charging Partywhereby the Charging Party leases and occupiesspace for its business operations, including a restau-rant, lounge, and key club. The lease agreementprovides that commencing on January 1, 1978, andextending until December 31, 1982, the ChargingParty/lessee will occupy specified clubroom spaceon the fifth floor of the Palmer House/lessor's fa-cility. The lease provides renewal options for twoadditional 5-year terms. It requires that the Charg-ing Party pay Palmer House both a fixed rent andan additional sum if and when the Charging Party'sgross sales exceed a specified amount. Said leaseagreement requires the Charging Party to complywith all applicable laws and provides that theCharging Party cannot make alterations or addi-tions to the premises without Palmer House's ad-vance written consent.The lease does not reserve to Palmer House anycontrol over hiring, firing, and/or terms and condi-tions of employment of the Charging Party's em-ployees. The lease contains no reference to the col-lective-bargaining agreement described above or itsterms.Prior to the Charging Party's occupancy of thefifth-floor premises of Palmer House, the samepremises, with the exception of an adjacent diningroom, were occupied and leased by the TrafficClub. The adjacent dining room, now leased andoccupied by the Charging Party, was used periodi-cally by Palmer House prior to the ChargingParty's occupancy. About November 1977, theTraffic Club moved its operation intact to leasedsecond-floor space of the Palmer House facilitywhere it has remained ever since.At all times during the Traffic Club's occupancyof the fifth floor and at all times thereafter, PalmerHouse, as part of its lessor obligation to the TrafficClub, operated the food and beverage service ofthe Traffic Club, which has been staffed by ap-proximately 15 Palmer House employees. Theseemployees are members of Respondent Union.None of the 15 Palmer House employees lost theirjobs as a result of the Traffic Club's move from thefifth floor to the second floor of the hotel.The Charging Party at all material times has em-ployed approximately 100 employees in the PalmerHouse, including waiters and waitresses, busper-sons, cashiers, bartenders, cooks, and other kitchenstaff. The Charging Party does not employ, and hasnot employed, at its leased space in the PalmerHouse, any employees previously employed byPalmer House, including any employees servingthe Traffic Club operations.The Charging Party hires its own employees bymeans of transfer of employees from other clubsoperated by Gaslight Club, Inc., newspaper adver-tisments, or unsolicited "walk-ins." It trains its ownemployees and operates its own food and beverageservice with no assistance from Palmer House. TheCharging Party exercises exclusive control overthe hiring, firing, and terms and conditions of em-ployment of its employees employed in its restau-rant, lounge, and key club in the Palmer House.Although Respondent Union has requested thatthe Charging Party execute the collective-bargain-ing agreement in effect between Respondent andPalmer House, the Charging Party refused andcontinues to refuse to execute said collective-bar-gaining agreement.On or about June 8, 1978, Respondent Unionfiled a lawsuit in United States District Court forthe Northern District of Illinois, Eastern Division,Civil Action No. 78-C-2315, against the PalmerHouse, alleging that the Charging Party refused toexecute said collective-bargaining agreement, andseeking further to enjoin Palmer House from con-tinuing to lease space to the Charging Party at its 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonroe Street facility. The Charging Party inter-vened in that lawsuit.On March 1, 1979, a United States District Courtjudge entered an "Order Granting Preliminary In-junction" in Civil Action No. 78 C 4637, enjoiningRespondent Union from engaging in conduct al-leged to be violative of the Act in Case 13-CE-60,pending final disposition of said case by the Board.The order further stayed all proceedings in CivilAction No. 78 C 2315 pending final disposition ofCase 13-CE-60. All parties to the proceedings inCivil Action No. 78 C 4637 and in Civil ActionNo. 78 C 2315 consented to the entry of the order.B. Contentions of the PartiesThe General Counsel alleges in the complaintthat section 4(d) of the collective-bargaining agree-ment between Respondent and Palmer House vio-lates Section 8(e) of the Act because its restrictionsare encompassed within the "cease doing businesswith any other person" language of Section 8(e).The Charging Party contends that section 4(d) isa facially unlawful union signatory clause becauseits effect is to require that Palmer House lease onlyto a lessee signatory or to a lessee willing to bebound by the collective-bargaining agreement bind-ing upon Respondent and Palmer House. It furthercontends that section 4(d) has only unlawful sec-ondary purposes and makes no pretense of attempt-ing to protect members of the bargaining unit. Fi-nally, the Charging Party contends that the Re-spondent Union's attempt to void the lease in courtis a unilateral reaffirmation sufficient to constitutean "entering into" the unlawful agreement withinthe time limits of Section 10(b) of the Act.Respondent in its answer to the complaint deniesthat it has committed any unfair labor practices.C. Discussion and ConclusionsThe threshold issue in this case is whether someaction or conduct has been taken by Respondentduring the 6-month limitation period provided inSection 10(b) which constitutes an "entering into"within the meaning of Section 8(e) of the Act.The clause at issue herein is contained in anagreement between Respondent and Palmer Housein its capacity as a member of the Association.That agreement became effective April 11, 1977, adate more than 6 months prior to the filing of thecharge in the instant case on June 27, 1978. OnJune 8, 1978, a date within the 6-month periodprior to the filing of the charge, Respondent filed alawsuit seeking to compel compliance with the re-strictions on leasing contained therein.Section 8(e) forbids only the "entering into" ofan agreement whereby the employer agrees tocease doing business with another person. TheBoard has found that the maintenance, enforce-ment, and reaffirmation of such an agreementwithin the 10(b) period constitutes an "enteringinto" within the meaning of Section 8(e).1In orderto find an "entering into" based on reaffirmation, itis not necessary that there be compliance as well asa demand for compliance.2We find that Respon-dent in the instant case, by demanding compliancewith the agreement and instituting suit in order tocompel compliance, reaffirmed the agreement andmaintained the enforceability of the clause.Section 8(e) of the Act makes it an unfair laborpractice for an employer and a union to enter intoan agreement, express or implied, to cease doingbusiness with another person. The lawfulness of theclause herein depends upon whether the "Union'sobjective was preservation of work for ...em-ployees, or whether the agreements ...were tac-tically calculated to satisfy union objectives else-where.... The touchstone is whether the agree-ment or its maintenance is addressed to the laborrelations of the contacting employer vis-a-vis hisown employees."3It is well settled that contract clauses which pur-port to limit leasing4or subcontracting to employ-ers who are signatories to union contracts, so-called union signatory clauses, are proscribed bySection 8(e). Such clauses are viewed as not beingdesigned to protect the wages and job opportuni-ties of unit employees, but as being directed at fur-thering general union objectives and undertaking toregulate the labor policies of other employers.I Bricklayers and Stone Masons Union. Local No. 2, etc. (Gunnar I John-son & Son, Inc.), 224 NLRB 1021 (1976); International Organization ofMasters, Mates and Pilots, AFL-CIO (Seatrain Lines, Inc.), 220 NLRB 164(1975).2 Hotel and Restaurant Employees and Bartenders' Union, Local 531(Angelus Auto Parks, Inc. and Elnic Corporation d/b/a Verdugo HillsBowl), 237 NLRB No. 190 (1978); Bricklayers and Stone Masons Union,Local No. 2 (Associated General Contractors of Minnesota), supra; DanMcKinney Co., 137 NLRB 649 (1962).a National Woodwork Manufacturers Association, et al. v. NL.R.B., 386U.S. 612, 644-645 (1967).4The Board has repeatedly held that the sale or transfer of an enter-prise is generally to be viewed not as a business transaction within thescope of Sec. 8(e), but as a substitution of one entity for another whilethe conduct of business continues, without interruption. InternationalUnion of Operating Engineers, Local No. 701, AFL-CIO (Cascade Employ-ers Association, Inc., etc), 221 NLRB 751 (1975); District No. 71, Interna-tional Association of Machinists and Aerospace Workers, AFL-CIO (HarrisTruck and Trailer Sales, Inc.), 224 NLRB 100 (1976). A lease, however, isgenerally not comparable to a sale, for no permanent transfer takes placewhere one entity is substituted for another. Such is the case with thelease herein. The Palmer House retained an interest in the property andplaced conditions on its use in the terms of the lease. Accordingly, wefind that the lease here is sufficiently distinguished from a sale to consti-tute a form of "doing business" within the meaning of Sec. 8(e) Hoteland Restaurant Employees, etc., Local 531 Verdugo Hills Bowl), supra;Retail Clerks Union Local 324, Retail Clerks International Association,AFL-CIO (Federated Department Stores, Inc., d/b/a Ralphs Grocery Com-pany), 235 NLRB 711 (1978). CHICAGO DINING ROOM EMPLOYEES607We find, for the reasons stated below, that sec-tion 4(d) of the contract has the effect of a unionsignatory clause and, as such, is unlawful underSection 8(e) of the Act.5Section 4(d) of the contract requires that, in theevent that the employer leases any portion of itspremises where bargaining unit members are em-ployed at the time of the lease, and if the lesseeemploys any employees in job classifications cov-ered by the agreement, then the lessee must ex-ecute the collective-bargaining agreement or agreeto be bound by its terms as a condition precedentto the lease transaction. The effect of this languageis that Palmer House is prohibited from conductingsuch transactions with persons who do not recog-nize and become bound to the observance of Re-spondent's agreement; hence it is a typical "unionsignatory clause." The clause does not in any waylimit its effect to the preservation of the jobs of anyunit employees that are employed in the leasedportion of the hotel. Rather, it requires the lesseeto become bound to the contract regardless ofwhether or not those unit employees lose theirjobs. Thus, the provisions of section 4(d) exceedthe legitimate primary purpose of protecting unitwork and are directed at the secondary purpose offurthering general union objectives, in violation ofSection 8(e).6IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent as set forth aboveoccurring in connection with the Employer's oper-ations have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWI. Clubmen, Inc., d/b/a Gaslight Club, PalmerHouse, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By entering into, enforcing, and giving effectto the leasing clause of section 4(d) of its collec-tive-bargaining agreement with the Palmer HouseCompany, Respondent has entered into an agree-ment in violation of Section 8(e) of the Act.I Hotel and Restaurant Employees, etc. Local 531 (erdugo Hills Bowls),supra.eHotel and Restaurant Employees, etc., Local 531 (erdugo Hills Bowl),.supra.THE REMEDYHaving found that Respondent has engaged in aviolation of Section 8(e) of the Act, we shall orderthat it cease and desist therefrom and takecertain affirmative action in order to effectuate thepolicies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Chicago Dining Room Employees, Cooks & Bar-tenders Union, Local 42, Chicago, Illinois, its offi-cers, agents, and representatives, shall:1. Cease and desist from entering into, enforcing,or giving effect to the leasing clause of section 4(d)of its collective-bargaining agreement with thePalmer House Company, in the manner hereinfound unlawful.2. Take the following affirmative action:(a) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 13, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Furnish the Regional Director for Region 13with signed copies of the aforesaid notice for post-ing at Palmer House, should it be willing, at allplaces where notices to its employees are customar-ily posted.(c) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words n the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, enforce, or giveeffect to the leasing clause of section 4(d) of 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDour agreement with the Palmer House Compa-ny in the manner found by the National LaborRelations Board to violate Section 8(e) of theNational Labor Relations Act, as amended.CHICAGO DINING ROOM EMPLOYEES,COOKS & BARTENDERS UNION,LOCAL 42